COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-15-00342-CR
                                               §
                            State,                               Appeal from the
                                               §
 v.                                                             41st District Court
                                               §
 LINDSEY HRADEK,                                            of El Paso County, Texas
                                               §
                            Appellee.                         (TC# 20130D00417)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                         '
March 4, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before March 4, 2017.

       IT IS SO ORDERED this 19th day of January, 2017.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.